Title: To George Washington from George Measam, 6 May 1779
From: Measam, George
To: Washington, George



Sir,
Boston May 6th 1779

On the 1st Instant I did myself the Honor to write your Excellency, in which and my preceeding Letters I have regularly kept you advised what number of Articles of Cloathing I had set off from the several Agents, and were prepared to set off—And that I was fearfull of delays in the Quartermasters Department particularly at springfield, from whence my Asst writes me the 3d Instant that altho’ Col. Smith the Qr Mr there had wrote for Cash in time, and has again wrote by a special messinger for it, there were great quantities of them delay’d and could not be moved for want of cash. After my exertions prevailing on the Agents to make up such as I judged must be wanted, and that was pressed upon them because they were without orders from the Board of War it is grivous to me to be thus delayed by the missmanagement or missfortune in the Quartermaster’s Department—fearing the delay may be of ill consequence I think it my duty to acquaint your Excellency of it. I have the Honor to be in haste Sir, Your Excellency’s most obedient and Most Humble Servt
Geo. Measam

P.S. The Qr Master here complains that his cash is almost all gone already, and that it is impossible to supply the terms so fast as I want them I purpose setting of for Springfield in a few days, but am loath to leave the Cloathg behind me that are now ready but I fear I must.
